Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2021 has been entered.

Claims 3-52 and 5 were cancelled.  Claim 1 was amended.  Claims 14-19 were added. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection to the specification has been withdrawn in view of the Applicant’s arguments.  


Claim Objections
Claims 16-19 are objected to because of the following informalities:  The newly added claims recite the numbering of claim 15 twice.  The second claim 15 will be renumbered as claim 16 followed by the numbering of the remaining added claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Yamaguchi et al. in view of Halmo et al. and Buckley et al. on claims 2 and 5 is withdrawn because they have been cancelled; on claims 1, 3, 4, 6 and 8-12 are maintained with modifications to reflect the amendments to the claims.
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Yamaguchi et al. in view of Halmo et al. and Buckley et al. as applied to claim 1 and further in view of Murakami et al. on claim 7 is maintained.

The claim rejection under 35 U.S.C. 103 as unpatentable over Yamaguchi et al. in view of Halmo et al. and Buckley et al. as applied to claim 1 and further in view of Xiao et al. on claim 13 is maintained.

Claims 1, 3, 4, 6, 8-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. (WO 2014/157415, using US 2016/0056470 for translation and citation) in view of Halmo et al. (US 2014/0079980) and Buckley et al. (US 2009/0263707).
Regarding claims 1, 3, 8, 10, and 15-16, Yamaguchi discloses a nonaqueous electrolyte secondary battery comprising a power generating element including [0009]: a positive electrode fabricated by forming a positive electrode active material layer containing a positive electrode active material on a surface of a positive electrode current collector [0009], a negative electrode fabricated by forming a negative electrode active material layer containing a negative electrode active material on a surface of a negative electrode current collector [0009], and a separator (17) [0018] that is a multilayer laminate including a three layer structure of PP/PE/PP (polypropylene and polyethylene) [0065-0066], wherein the separator has a layered structure of the resin film and a heat resistant insulating layer [0069], and recognizes the thickness of the 
Halmo teaches a multilayer shutdown battery separator including a trilayer polypropylene/polyethylene/polypropylene configuration [0017-0022] with embodiments having preferred property ranges including a tensile yield strength between 12.7 MPa to 29.4 MPa (Table 4), tensile elongation of 75 to 300 (Table 4) and thermal shrinkage of 10% or less at 105°C (Embodiment A, Table 4) [0044] and wherein a thickness of the separator is less than or equal to about 12 microns [0007, 0011, 0022, 0043] (Tables 1-4) because these preferred properties are representative of separators which retains the ability to provide shutdown function while providing oxidative protection and control of overall ion transmission rates [0017-0019]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use the separator as indicated by the embodiments of Halmo in the secondary battery of Yamaguchi because Halmo recognizes trilayer separators configured as recognized by such embodiments provide for the retention of shutdown function for the separator while still providing oxidative protection and control of overall ion transmission. It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05). 
With respect to the separator thickness, it has also been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Buckley teaches a lithium ion secondary cell which includes positive electrode materials including compositions represented by formula Li1+xNiαMnβCoγO2, where x ranges from about 0.05 to about 0.25, α ranges from about 0.1 to about 0.4, β ranges from about 0.4 to about 0.65, γ ranges from about 0.05 to about 0.3 [0006, 0032] in combination with a tri-layer separator membrane [0006] contribute to the formation of a battery with capacities having a total volumetric energy density of at least 550 Wh/L [0061]. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include the positive active material as defined by the formula of Buckley within the battery of Yamaguchi and Halmo because Buckley recognizes that such a chemistry for the positive electrode material contributes to the improved cell performance of the battery to provide high total volumetric energy density.
Regarding claim 4, Yamaguchi discloses the nonaqueous electrolyte secondary battery according to claim 1, wherein air permeability of the separator is 300 sec/100 cc or less as a Gurley value (150 to 450 Gurley values; Embodiment A, Table 4) [0044]. {YB:00739070.DOCX }International Application Serial No. PCT/JP2016/067139Page 6 of 8 Preliminary Amendment Dated: December 7, 2018  
Regarding claim 6, Halmo further teaches the nonaqueous electrolyte secondary battery according to claim 1, wherein the resin film has a three-layer structure and a thickness of a central layer of the three-layer structure is from 3 to 9 µm (4 micron PE inner layer; Table 2; Sample 7) [0043].  
Regarding claim 9, Yamaguchi discloses the nonaqueous electrolyte secondary battery according to claim 1, wherein the nonaqueous electrolyte secondary battery is a flat stacked 
Regarding claims 11-12, Yamaguchi and Halmo does not explicitly teach the at least one direction having the tensile yield strength of 4-12 MPa or 4-9 MPa at normal temperature.
Halmo teaches a multilayer shutdown battery separator including a trilayer polypropylene/polyethylene/polypropylene configuration [0017-0022] with embodiments having preferred property ranges including a tensile yield strength between 12.7 MPa to 29.4 MPa (Table 4), tensile elongation of 75 to 300 (Table 4) and thermal shrinkage of 10% at 105°C (Embodiment A, Table 4) [0044] because these preferred properties are representative of separators which retains the ability to provide shutdown function while providing oxidative protection and control of overall ion transmission rates [0017-0019]. A skilled artisan would also recognize that typical olefin polymers such as polypropylene and polyethylene when tested for tensile strength have similar behavior in the produced stress-strain curve where after the point of yield strength, the material exhibits strain hardening until the point of ultimate tensile strength (tensile strength).  Effectively, the yield strength would be at some fraction of the ultimate tensile strength. As an example, an approximate 70% of the low end range value of the recited 12.7 MPa of Halmo’s ultimate tensile strength would provide an approximate yield strength of 8.9 MPa. It has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to use the separator as indicated by the embodiments of Halmo with the recited properties in the secondary battery of Yamaguchi because Halmo recognizes trilayer separators configured as recognized by such embodiments provide for the retention of shutdown function for the separator while still providing oxidative protection and control of overall ion transmission. . 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. in view of Halmo et al. and Buckley et al. as applied to claim 1 above, and further in view of Murakami et al. (WO 2016/031493, using US 2017/0162850 for translation and citation; cited in IDS).
	The teachings of Yamaguchi, Halmo, and Buckley as discussed above are herein incorporated.
Regarding claim 7, Yamaguchi and Halmo are silent towards a ratio of a rated capacity to a pore volume of the separator is 1.9 Ah/cc or more, a ratio of a battery area to a rated capacity is 10 cm2/Ah or more, and a variation in porosity in the separator is 2% or less. Buckley teaches volumetric energy density to be of at least 550 Wh/l with further embodiments approaching 1000 Wh/l [0061]. While Buckley does not explicitly recognize the ratio of a rated capacity to a pore volume or the ratio of a battery area to a rated capacity, the claimed ranges would be obvious in view of the scope of the volumetric energy density (which is a measurement in energy density of an additional dimension with respect to the area measurement of the rated capacity) to be made obvious by such teaching.  
Murakami teaches porous layers used as a nonaqueous electrolyte secondary battery separator [0046-0048] having a degree of variability in the voidage between 16.0% to 1.0% (substantially uniform) provides substantially uniform current density of the lithium ions, inhibit nonuniform expansion and shrinkage, and inhibit local deterioration of the electrode [0093]. It would have been obvious to one of ordinary skill in the art when the invention was effectively .

Claim 13-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi et al. in view of Halmo et al. and Buckley et al. as applied to claim 1 above, and further in view of Xiao et al. (WO 2018/089885).
The teachings of Yamaguchi, Halmo and Buckley as discussed above are herein incorporated.
Regarding claims 13, 14, 17, 18, and 19, Yamaguchi is silent towards the tensile elongation at break being 450% or more and 1000% or less at normal temperature.
Xiao teaches a multilayer microporous membrane used as battery separators (Pgs. 1-2, 6-7, and 23) including polyethylene and polypropylene (Pg. 25, 28-29) where the elongation of the multilayer film is not so limited including for example being above 500% (Pg. 34) in order that the separator may exhibit improved safely, strength, durability and specifically increased puncture strength (Pg 6, Par 2). It would have been obvious to one of ordinary skill in the art when the invention was effectively filed for the multilayer separators of Yamaguchi, Halmo, and Buckley to not limit the elongation of the multilayer of the film and as an example to be above 500% because Xiao recognizes that such properties allow for the multilayer separators to exhibit improved safely, strength, durability and specifically increased puncture strength. It has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) Both Yamaguchi and Buckley are silent as to the thickness of the separator and Halmo discloses a thickness that is less than the claimed range. The ranges do not overlap and so do not rise to a prima facie case of obviousness, and
(b) None of the cited references contemplates the issue of providing a non-aqueous electrolyte secondary battery having high volumetric energy density is provided, which suppresses the occurrence of internal short circuits when the battery is destroyed from the outside.

In response to Applicant’s arguments, please consider the following comments:
(a) As discussed in the rejection presented above, Yamaguchi recognizes the thickness of the separator layer is dependent upon its application and includes a range between 5 to 200 µm [0068].  While Halmo teaches a lower range for the separator thickness, such a range is close enough to the claimed range that one skilled in the art would have expected them to have the same properties.  Applicant points to Example 13 in the instant specification to support the 13 micron thickness endpoint.  While such an example supports the recitation of such an endpoint, it does not support its criticality.  None of the data within the instant specification would exclude thickness values below such a value.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) MPEP 716.02(d),
Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	
	






Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727